Samoa would like to  congratulate the President on his election as President 
of the General Assembly. We fully support the agenda 
that will guide our work during his tenure. In the same 
spirit, Samoa would like to extend its best wishes to 
the new Secretary-General as he leads our Organization 
through new and uncharted waters during these 
difficult times. 
 The High-level Event on Climate Change held 
earlier this week underscored two fundamental truths, 
namely, that climate change is solvable   with the 
solution firmly in our hands   and that the United 
Nations continues to be an indispensable institution in 
our search for answers to the global challenges 
confronting humankind. From all accounts, the  
High-level Event was a considerable success; but 
success is measured not in the number of statements 
delivered, nor in the level of participation, but in the 
political will to translate undertakings into concrete 
results on the ground to usher in an effective and 
comprehensive post-Kyoto agreement. The time for 
rhetoric is over. We need to convert our good words 
into deeds. 
 Climate change, like many other global 
challenges, crosses borders uninvited. It has no respect 
for national sovereignty and does not discriminate 
between countries   whether rich or poor, large or 
small, resilient or vulnerable. Its dire consequences are 
real and everywhere for all to see, including those who 
would prefer to remain unconvinced. Climate change 
cannot be wished away. Even those countries that have 
been in denial to date must surely now accept the 
weight of scientific evidence and concede that climate 
change, facilitated largely through human-induced 
activities, poses one of the gravest threats to 
humankind and to the continuation of life in our world 
as we know it today. 
 Obviously, we have failed badly as custodians of 
the planet and its future. But apportioning blame for 
the present state of our environment is itself yet 
another human failing. It serves no useful purpose. 
Being judgmental will not restore our environment. 
Those who exploit the traditional divide between 
developed and developing countries, and ideological 
and political differences, do so conveniently to mask 
their unwillingness to be part of the solution to an 
impending catastrophe. 
 Climate change is a societal problem that requires 
a decisive response from the world community. It is a 
global challenge that should unite us. In division there 
is little we can do. But as a truly united world 
community there is a great deal that could be achieved 
to at least arrest, and even reverse, the threat of climate 
change. A timely example of what can be achieved 
when the political commitment to cooperate is present 
is the Pacific Alliance for Sustainability, an innovative 
approach by the Global Environment Facility (GEF) 
for expedited access to GEF resources by Pacific island 
countries to meet some of the adaptation and 
mitigation needs associated with climate change. 
 The United Nations remains our last best hope to 
provide the political will and the necessary 
commitment to turn the tide against climate change. 
Samoa calls upon those Member States of the 
Organization in a position of world leadership to lead 
the charge in finding and implementing solutions to the 
causes of climate change. As present custodians of our 
world’s environment, we owe it to our children and to 
future generations to do what needs to be done quickly 
and decisively, before we run out of time. It is 
therefore imperative to complete a post-2012 climate 
change agreement that is effective, binding, capable of 
being swiftly implemented and universally owned and 
respected by the 192 Member States of the United 
Nations. 
 In the global work that needs to be done to 
address climate change, and indeed in any of the other 
weighty challenges facing our world, we of course look 
to nations in positions of leadership to lead by good 
example. In the all-important pillars of the United 
Nations   concerning economic development, human 
rights, peace and security   nations in leadership roles 
must as a matter of principle protect the interests of the 
weak and vulnerable. They should accord priority and 
give their full attention to finding solutions to issues of 
global concern.  
 In the same way that nations in leadership roles 
are called to account in doing the right thing for our 
world, so must all the Member States of the United 
Nations uphold their part of the bargain in the work 
that needs to be done. Without that cooperation from 
all Member States, reaching the objectives we all know 
should be achieved will continue to elude us. Solutions 
to liberate our world from the tyranny and futility of 
war, the social and economic inequalities that we are 
trapped in and the uncontrolled and wild spread of 
epidemic diseases have all been mapped out. They 
have been discussed, debated, negotiated and, in most 
cases, agreed to over the life of the Organization. 
 As with climate change, global long-term 
challenges that continue to remain unsolved should be 
approached collectively and positively within the 
framework of the United Nations. An integrated 
approach is desirable, given the interconnectedness and 
the mutually reinforcing nature of the issues. That calls 
for visionary and far-sighted leaders, statesmen and 
stateswomen who are not deterred from making the 
right decisions. 
 That is much to ask for in a world of unequal 
resource endowments, size, status and strength   
where national interests take precedence over the 
global good and where policies are selected, not 
because they are the right and correct thing to do, but 
because of their acceptability to the voting 
constituents, how much they cost and who pays the bill 
at the end of the day. But times are changing. 
 The world is one global family, and no country 
exists in isolation. Interdependence is the norm, and 
none is immune from the reaches of the global 
problems challenging our very existence. As history 
has shown, no one country, however powerful and 
willing, can remain aloof and be able to solve all those 
problems on its own. The United Nations therefore 
remains the best means to achieve multilateral 
cooperation in so many important areas. With unity of 
purpose and mind among the membership of the United 
Nations, we would have every reason to be optimistic 
about finding solutions to the problems that beset our 
world. 
 That is why Samoa supports the efforts to 
strengthen and reform the United Nations and its 
constituent parts to make them cost-effective and 
efficient when responding to the needs of stakeholders. 
Central to the reorganization is a revitalized General 
Assembly as the primary policy- and  
decision-making organ of the United Nations. It should 
also include a functioning Security Council, whose 
membership should be increased in both categories to 
mirror present day realities, including those with the 
capacity and the disposition to contribute to the 
Council’s work and its legitimacy. Moreover, we 
encourage the efforts under way to streamline the work 
of the different United Nations agencies to eliminate 
wastage of resources and unnecessary duplication of 
time and effort. 
 In the Pacific region, the long-promised United 
Nations presence in island States where the 
Organization is not represented has yet to materialize. 
That is unfortunate, given the time that has passed and 
the importance island leaders attach to the enhanced 
visibility of the United Nations to assist in forging 
partnerships and building capacity to help sustain the 
development efforts of island nations. 
 Samoa recently hosted the largest-ever South 
Pacific Games in the event’s 43-year history. The fact 
that Samoa was able to successfully stage that largest 
of the Pacific regional events notwithstanding the 
paucity of its resources demonstrated the importance to 
small island developing States of working successfully 
with their development partners. In the particular case 
of the South Pacific Games, Samoa needed to 
demonstrate the importance of sports to the  
socio-economic development of our young people, 
both at the national and at the wider Pacific regional 
levels, in making submissions for assistance to its 
development partners.  
 The People’s Republic of China was able to 
respond positively to the call to provide critical 
infrastructure to meet the requirements of the Games. 
Similarly, in other key sectors such as education and 
health, Samoa’s other development partners have 
accepted our requests and agreed to work with us in 
our efforts to improve those vital areas. 
 The decision by the Economic and Social Council 
early this year to graduate Samoa from the status of 
least developed country is a clear reflection of the 
immense value to Samoa of the contribution of its 
development partners   including Australia, China, 
the European Union, Japan, New Zealand and a host of 
multilateral institutions, such as the United Nations, 
the World Bank, the Asian Development Bank, the 
International Monetary Fund and the Commonwealth, 
to name some. 
 As is well known, we argued strongly at the 
Economic and Social Council debate and at the 
General Assembly the case of the continued 
vulnerability of our small, isolated island economy, 
with all its attendant disadvantages, its lack of natural 
resources and its vulnerability to devastating natural 
disasters. None of those conditions and risks will 
disappear after Samoa graduates from the group of 
least developed countries. We therefore ask our 
development partners for their continued understanding 
and support of Samoa’s development efforts in the 
future. 
 People trapped in the different troubled spots of 
the world will not be able to experience true peace 
unless they are consulted and have a voice in any 
negotiated solution conducted in a spirit of genuine 
goodwill to find outcomes that create conditions for 
harmonious coexistence. Samoa therefore welcomes 
the recent attempt to resume the Middle East peace 
process and the new hope it rekindles that perhaps a 
durable solution may finally be achieved, where 
Palestinians live in a permanent and an independent 
State of their own alongside a secure and safe Israeli 
State. 
 The Sudan’s agreement to the African Union-
United Nations Hybrid Operation is a courageous first 
step towards solving the humanitarian situation in 
Darfur and deserves full support. Hopefully, it will 
signal the end to the long and horrific suffering of 
innocent people caught in the midst of that tragic 
conflict. 
 Iraq’s early gains through its democratically 
elected Government are being eroded daily by 
disruptive elements bent on derailing the process to 
return the country to normalcy. Ultimately, it is the 
Iraqi leadership that should promote and manage any 
national reconciliation process to guarantee its long-
term sustainability. However, it is also clear that, with 
the wider international community now able to play a 
more active role in Iraq, their understanding and 
contributions will be critical in helping with the efforts 
to bring peace to Iraq. 
 I have on previous occasions from this rostrum 
expressed Samoa’s unwavering support for the 
peacekeeping work of the United Nations. I again 
reaffirm that support, which is underpinned by my 
country’s contribution and involvement in the United 
Nations peacekeeping missions in Timor-Leste, Liberia 
and the Sudan. Additionally, Samoa continues to be an 
integral part of the Regional Assistance Mission to the 
Solomon Islands under the umbrella of the Pacific 
Forum. 
 Terrorist acts committed the world over, under 
whatever pretext or purpose, are deplorable and 
morally unjustified. In its various forms and 
manifestations, terrorism is responsible for the 
permanent scars of horror and fear that have gripped 
international attention in recent years. Terrorism should 
therefore be condemned in the strongest way possible, 
to send out the clear and unequivocal message that it is 
neither accepted nor condoned and that perpetrators 
should not expect any sympathy for their actions. 
 Samoa strongly supports the anti-terrorism 
resolutions of the United Nations. We have put in place 
the relevant legislative framework and have 
implemented measures in line with intergovernmental 
efforts to combat international terrorism. 
 In concluding my statement, I wish to again 
emphasize the important role of nations in key 
positions of leadership in the achievement of the 
objectives of the Organization, whether in 
peacekeeping, the environment, poverty alleviation, the 
fight against terrorism or the many other challenges 
that threaten our world. They must lead by good 
example, make decisions and take action based on the 
well-founded conviction that what they do is morally 
and ethically correct for the ultimate benefit and 
greater good of the world. When nations with 
leadership roles and responsibilities are able to do that, 
they will find ready support from the rest of the 
Organization’s membership. 
